            Case 5:19-cv-01294 Document 1 Filed 10/31/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT OF TEXAS
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

JOHN RODRIGUEZ,                                     §
Plaintiff                                           §
                                                    §
                                                    §   CIVIL ACTION NO. 5:19-CV-01294
VS.                                                 §   JURY TRIAL REQUESTED
                                                    §
                                                    §
UNITED STATES OF AMERICA,                           §
Defendant                                           §


      PLAINTIFF’S ORIGINAL COMPLAINT – FEDERAL TORT CLAIMS ACT


       JOHN RODRIGUEZ, Plaintiff, by and through heis attorneys, The Law Offices of

Thomas J. Henry, now come before this Court and complains of the United States of America, as

follows:

                                         I.         PARTIES
1.     JOHN RODRIGUEZ is an individual residing in Bexar County, Texas, and thus is a

       resident of the Western District of Texas.

2.     The Defendant is the United States of America. The Defendant may be served with

       summons upon, Stephanie Rico, agent for service of process for the United States

       Attorney for the Western District of Texas, 601 N.W. Loop 410, Suite 600, San Antonio,

       Texas 78216.

                            II.    JURISDICTION AND VENUE
3.     The claims herein are brought against The United States of America pursuant to the

       Federal Tort Claims Act, 28 U.S.C. §2671 et seq. and 28 U.S.C. §1346(b) for money

       damages as compensation for loss of property and personal injuries that were caused by

       the negligent and wrongful acts and omissions of employees of the United States of
                 Case 5:19-cv-01294 Document 1 Filed 10/31/19 Page 2 of 5



         America while acting within the course and scope of their offices and employment, under

         circumstances where the United States, if a private person, would be liable to the Plaintiff

         in accordance with the laws of the State of Texas.

4.       Venue is proper under 28 U.S.C. §1391(b)(2) in that all, or a substantial part, of the acts

         and omissions forming the basis of this suit occurred in Bexar County, Texas, which is

         within the Western District of Texas – San Antonio Division.

5.       Plaintiff requests a trial by jury.

                                 III.   CONDITIONS PRECEDENT

6.       Plaintiff has fully complied with the provisions of 28 U.S.C. §2675 of the Federal Tort

         Claims Act.

7.       This suit has been timely filed, in that Plaintiff timely served notice of his claims on the

         appropriate Federal Agency.

8.       The appropriate Federal Agency failed to make a final disposition of Plaintiff’s claims

         within six months after Plaintiff’s claims were filed, and such failure is deemed by

         Plaintiff to be a final denial pursuant to 28 U.S.C. §2675.

                                          IV.   SUMMARY

9.       On August 31, 2018, Plaintiff was traveling in his vehicle in a lawful manner when he

         violently struck, on the passenger’s side, the 2004 Postal Vehicle owned by the United

         States Postal Service and operated by Ricky Adames. On the day in question the United

         States Postal Service vehicle was traveling southbound on Perrin Beitel Road in San

         Antonio, Bexar County, Texas, at the intersection with Post Office Dr. Adames failed to

         yield the right of way when turning left in front of traffic, and his turning left was

         determined to be unsafe as noted on the crash report as a contributing factor.




Plaintiff’s Original Complaint                                                              Page 2 of 5
                 Case 5:19-cv-01294 Document 1 Filed 10/31/19 Page 3 of 5



                                     V.      COUNT I – NEGLIGENCE
10.      Plaintiff incorporates by reference herein all allegations set forth above.

11.      On August 31, 2018, Plaintiff was traveling in a 2006 Ford Taurus in a lawful manner

         while traveling northbound on Perrin Beitel Rd., San Antonio, TX.

12.      Ricky Adames was traveling westbound on Perrin Beitel Rd., San Antonio, TX.

13.      At all times relevant hereto, Ricky Adames was acting within the course and scope of his

         office and employment with Defendant the United States of America, specifically as a

         member of the United States Postal Service.

14.      Ricky Adames operated the vehicle in a negligent manner and violated the duty which he

         owed the Plaintiff to exercise ordinary care in the operation of the motor vehicle in one or

         more of the following respects:

                   a.      in failing to keep a proper lookout or such lookout, which a person of

                           ordinary prudence would have maintained under same or similar

                           circumstances;

                   b.      in failing to timely apply the brakes of the vehicle in order to avoid the

                           collision in question;

                   c.      in failing to turn the vehicle in an effort to avoid the collision in question;

                   d.      in failing to sound horn to warn of imminent danger;

                   e.      in failing to pay proper attention while driving; and

                   f.      in failing to yield the right of way coming from a stop sign.

15.      Each of these acts and/or omissions of Ricky Adames, whether taken singularly or in any

         combination constitute negligence, which proximately caused the collision and injuries

         and other losses as specifically set forth herein, all of which Plaintiff suffered and which

         Plaintiff will continue to suffer in the future, if not for the remainder of his natural life.



Plaintiff’s Original Complaint                                                                      Page 3 of 5
                 Case 5:19-cv-01294 Document 1 Filed 10/31/19 Page 4 of 5



                                            VII.   DAMAGES
16.      As a direct and proximate result of the collision and the negligent conduct of the Ricky

         Adames, Plaintiff suffered severe bodily injury to the neck, upper back, lower back, and

         other parts of body generally. The injuries are permanent in nature and have had a serious

         effect on Plaintiff’s health and well-being. These specific injuries and their ill effects

         have, in turn, caused the Plaintiff’s physical and mental conditions to deteriorate

         generally, and the specific injuries and ill effects alleged have caused and will, in all

         reasonable probability, cause the Plaintiff to suffer consequences and ill effects of this

         deterioration throughout his bodies for a long time in the future, if not for the balance of

         his natural life. As a further result of the nature and consequences of his injuries, Plaintiff

         suffered great physical and mental pain, suffering and anguish and in all reasonable

         probability, will continue to suffer in this manner for a long time into the future, if not for

         the balance of his natural life.

17.      As a further result of the injuries sustained by Plaintiff, there is a reasonable probability

         that he will require further medical care and attention and will incur future reasonable and

         necessary expenses for his medical care and attention.

18.      As a consequence of the injuries sustained by Plaintiff, he has sustained physical

         impairment and/or disfigurement. In all reasonable probability, this disability will cause

         Plaintiff to suffer long into the future, if not for the balance of his natural life.

19.      Specifically, as a direct and proximate result of the negligent acts of Ricky Adames,

         Plaintiff has endured significant pain and suffering, mental anguish, and physical

         impairment as a result of the collision in question.

                                  VIII.      PRAYER FOR RELIEF




Plaintiff’s Original Complaint                                                                   Page 4 of 5
                 Case 5:19-cv-01294 Document 1 Filed 10/31/19 Page 5 of 5



20.      WHEREFORE, Plaintiff is entitled to damages from the United States of America, and

         they do hereby pray that judgment be entered in his favor and against the United States of

         America as follows:

         1.        Pain and suffering in the past;
         2.        Pain and suffering in the future;
         3.        Mental anguish in the past;
         4.        Mental anguish in the future;
         5.        Past medical expenses;
         6.        Future medical expenses;
         7.        Physical impairment in the past;
         8.        Physical impairment in the future;
         9.        Physical disfigurement in the past;
         10.       Physical disfigurement in the future;
         11.       Loss of past wages;
         12.       Loss of future wages;
         13.       Loss of wage earning capacity;
         14.       Loss of consortium
         15.       Property damage; and
         16.       Loss of use.
                   Plaintiff further seeks any further and additional relief at law or in equity that this

         Court may deem appropriate or proper.

                                                     RESPECTFULLY SUBMITTED,
                                                     LAW OFFICES OF THOMAS J. HENRY
                                                     5711 UNIVERSITY HEIGHTS, SUITE 101
                                                     SAN ANTONIO, TX 78249
                                                     PHONE: (361) 985-0600; FAX: (361) 985-0601

                                                     BY:     ______________________________
                                                            TIFFANY GEORGE
                                                            STATE BAR NO. 24087577
                                                             *email: tgeorge-svc@tjhlaw.com
                                                             ATTORNEY FOR PLAINTIFF
                                                     * service by email to this address only




Plaintiff’s Original Complaint                                                                   Page 5 of 5
